Jackson, Judge.
The city authorities of Macon levied a tax .upon the business of the First National Bank, operating therein under the act of congress; the bank applied for an injunction, the chancellor granted it, and the city excepted.
"We think that the chancellor was right. Whilst the property owned by the bank may be taxed by state authority, and the shares owned by the stockholders may be also taxed, the business of the bank — its right to operate and do banking business — cannot be taxed by the states; and if not, of course it cannot be by any municipality which derives its taxing power from the state. The distinction between the right to tax property and that to tax business in cases of agencies working under federal authority is well settled, we think, by the supreme court of the United States. 4 Wheaton, 430; 9 Wallace, 353; 18 Ib., 5, 10, 36, 37. There is nothing decided in any subsequent case which controverts this distinction.
*649As this is clearly an effort to tax the iusiness of this bank, it is illegal, and the chancellor did right to grant the injunction. See Revised Statutes U. S., sections 5214, 5219.
Judgment affirmed.